IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20101
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LAMBERT R. LUCIOUS,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-92-CR-141-1
                       - - - - - - - - - -
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Lambert R. Lucious, federal prisoner # 02386-095, requests

leave to proceed in forma pauperis (IFP) in this appeal from the

district court’s denial of his motion for a copy of an amended

indictment.    Because Lucious had no appeal or habeas petition

pending when he filed his motion, he is not entitled to a copy of

his indictment.     Walker v. United States, 424 F.2d 278, 278-79

(5th Cir. 1970).    Accordingly, because Lucious has not raised a

nonfrivolous issue, his appeal is DISMISSED and his request for

IFP is DENIED.     See Fed. R. App. P. 24(a); Carson v. Polley, 689

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20101
                                -2-

F.2d 562, 586 (5th Cir. 1982); United States v. Boutwell, 896
F.2d 884, 889-90 (5th Cir. 1990).

     IFP DENIED.   APPEAL DISMISSED.